<DOCUMENT>
<TYPE> EX-10.16
<TEXT>
<HTML>
Exhibit 10.16

 
 
 

UAL CORPORATION
 

EMPLOYEE STOCK OWNERSHIP PLAN
 

TRUST AGREEMENT
 
 

Between
 

UAL CORPORATION
 
 

and
 

STATE STREET BANK AND TRUST COMPANY



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

July 12, 1994

 
 
 
 
 
 
 
 

TABLE OF CONTENTS




  RECITALS 1       ARTICLE I DEFINITIONS 3       ARTICLE II ESTABLISHMENT OF THE
TRUST 4       ARTICLE III POWERS OF TRUSTEE 5       ARTICLE IV ADMINISTRATION 14
      ARTICLE V PAYMENTS OF BENEFITS AND EXPENSES 16       ARTICLE VI LIABILITY
AND INDEMNIFICATION OF THE TRUSTEE 17       ARTICLE VII ACCOUNTING OF THE
TRUSTEE 19       ARTICLE VIII REMOVAL AND RESIGNATION OF THE TRUSTEE 21      
ARTICLE IX AMENDMENT AND TERMINATION 21       ARTICLE X LEVERAGED ACQUISITIONS
OF QUALIFYING STOCK 22       ARTICLE XI MISCELLANEOUS 24      


 
 
 
 

UAL CORPORATION

EMPLOYEE STOCK OWNERSHIP PLAN

TRUST AGREEMENT










    THIS AGREEMENT has been made as of the 12th day of July, 1994, between UAL
CORPORATION, a corporation organized under the laws of the State of Delaware
with its principal place of business in Elk Grove Township, Illinois
(hereinafter referred to as the "Company"), and STATE STREET BANK AND TRUST
COMPANY, a Massachusetts trust company with its principal place of business at
225 Franklin Street, Boston, Massachusetts (hereinafter referred to as the
"Trustee").
 
 


RECITALS








    WHEREAS, the Company has adopted the UAL Corporation Employee Stock
Ownership Plan (the "Plan") for the benefit of certain employees of the Company
and its Affiliates; and
 
 

    WHEREAS, the Plan consists of two portions, a "leveraged" portion (Part A)
that is intended to be an employee stock ownership plan and an "unleveraged"
portion (Part B); and
 
 

    WHEREAS, Part A consists of both a stock bonus plan component and a money
purchase pension plan component and Part B consists solely of a stock bonus
component; and
 
 

    WHEREAS, the Plan provides for the establishment of a trust (the "Trust") to
hold, invest and administer amounts contributed under both Part A and Part B of
the Plan; and
 
 

    WHEREAS, in order to effectuate the Plan, the Company desires to establish a
Trust, designed to meet the applicable requirements of the Internal Revenue Code
of 1986, as amended (the "Code"), and the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"); and
 
 

    WHEREAS, Part A and Part B are intended to qualify under Section 401 (a) of
the Code and Part A is intended to qualify under Section 4975(e)(7) of the Code
and to meet the requirements of Section 4975(d)(3) of the Code, and the Trust is
intended to be exempt from federal income taxation under Section 501(a) of the
Code; and
 
 

    WHEREAS, the authority to manage and control the operation and
administration of the Plan is vested in the UAL Employee Stock Ownership Plan
ESOP Committee, as named fiduciary as provided in the Plan, which named
fiduciary shall have such authorities and shall be subject to such duties with
respect to the Trust as are specified in this Agreement and the Plan; and
 
 

    WHEREAS, cash, property and/or Company Stock (as hereinafter defined) will
from time to time be contributed to or purchased by the Trustee, which assets,
as and when received by the Trustee, will constitute a trust fund to be held for
the exclusive benefit of the participating employees under the Plan or their
beneficiaries and to defray reasonable expenses of administering the Plan; and
 
 

    WHEREAS, the Company desires the Trustee to hold and administer such trust
fund and the Trustee is willing to hold and administer such trust fund pursuant
to the terms of this Agreement:
 
 

    NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and intending to be legally bound hereby, the Company and the
Trustee do hereby covenant and agree as follows:
 
 
 
 
 
 
    ARTICLE I
 

DEFINITIONS









Definitions. All defined terms used herein have the meaning assigned to them in
the Plan, except as otherwise provided herein, and unless the context otherwise
requires or unless specifically provided, all provisions of this Agreement shall
apply to both Part A and Part B. The following terms as used in this Agreement
have the meaning indicated unless the context requires otherwise:
 
 

1.1 "Affiliate" means any corporation, trade or business, which, at the time of
reference, is together with the Company, a member of a controlled group of
corporations, a group of trades or businesses (whether or not incorporated)
under common control or an affiliated service group, as described in Code
sections 415(b), 414 (c) and 414(m), respectively, or any other organization
treated as a single employer under Code section 414(o); provided, however, that,
where the context so requires, the term "Affiliate" shall be construed to give
full effect to the provisions of Code sections 409(1)(4) and 415(h).
 
 

1.2 "Acquisition Loan" means a loan (or other extension of credit, including an
installment obligation to a party in interest (as defined in ERISA Section
3(14)) incurred by the Trustee in connection with the purchase of Qualifying
Employer Securities.
 
 

1.3 "Beneficiary" means the person or persons to whom a deceased Participant's
benefits are payable under the Plan.
 
 

1.4 "Board of Directors" means the Board of Directors of the Company.
 
 

1.5 "Company" means UAL Corporation and any successor thereto.
 
 

1.6 "Company Stock" means anystock issued by the Company (or a corporation which
is a member of the same controlled group) which meet the requirements of Section
407 of ERISA or Section 409(1) of the Code.
 
 

1.7 "Employee Group" means "Employee Group" as defined in the Plan.
 
 

1.8 "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and all successor laws thereto.
 
 

1.9 "ESOP Committee" means the committee appointed to administer the Plan
pursuant to Section 11 thereof.
 

1.10 "Fund" means the contributions of cash or property reasonably acceptable to
the Trustee, including, but not limited to, Company Stock deposited with or
purchased by the Trustee and held under this Trust by the Trustee, any property
into which the same or any part thereof may from time to time be converted, and
any appreciation therein or income thereon less any depreciation therein, any
losses thereon and any distributions or payments therefrom.
 
 

1.11 "Participant" means an employee of the Company or any Affiliate or any
other person who has an account balance under the Plan.
 
 

1.12 "Prohibited Transaction" means a prohibited transaction under Sections 406
of ERISA and/or Section 4975(c)(1) of the Code which is not exempt under Section
408 of ERISA or Sections 4975(c)(2) or 4975(d) of the Code, as the case may be.
 

1.13 "Qualifying Employer Securities" means shares of stock, common or
preferred, issued by the Company (or a corporation which is a member of the same
controlled group) which meets the requirements of Section 409(1) of the Code.
 
 


ARTICLE II
 

ESTABLISHMENT OF THE TRUST











2.1 The Company hereby establishes with the Trustee a trust for the purpose of
holding and administering the Fund in accordance with this Agreement.
 
 

2.2 Notwithstanding anything to the contrary in this Agreement, or in any
amendment thereto, except as otherwise provided under ERISA, the Company, the
ESOP Committee and the Trustee shall discharge their respective duties with
respect to the Fund for, and the Fund shall be used solely for and not diverted
from, the exclusive purposes of providing benefits for Participants and their
Beneficiaries and defraying reasonable expenses of administering the Plan.
Notwithstanding the preceding sentence, however, contributions shall be returned
by the Trustee to the Company at the direction of the ESOP Committee if (i) the
ESOP Committee certifies in writing to the Trustee that one or more of the
circumstances listed below exist and (ii) prior to any such return of
contributions, appropriate arrangements shall have been made to protect the
substantive rights of each Employee Group under the Plan:
 
  2.2.1 if a contribution is made by the Company by reason of a mistake of fact,
the contribution or the then current value thereof, if less, shall be returned
to the Company without interest within one year after it was paid to the
Trustee;
 
 

2.2.2. if the deduction of a contribution is disallowed by the Internal Revenue
Service, the contribution, or the then current value thereof, if less, to the
extent the deduction is disallowed shall be returned to the Company without
interest within one year after the disallowance; and
 
 

2.2.3. if the initial qualification of the Plan under Sections 401, 409 and
4975(e)(7) of the Code is denied, the entire Fund or the then current value
thereof, if less, shall be returned to the Company without interest within one
year after such qualification has been denied.
 
 

2.3 The Trustee shall receive any contributions paid to it in cash, in Company
Stock or in other property acceptable to it. All contributions so received,
together with the income therefrom and any other increment thereon, shall be
held, managed and administered by the Trustee pursuant to the terms of this
Agreement without distinction between principal and income and without liability
for the payment of interest thereon. The Trustee shall not be responsible for
the collection of any contributions to the Plan, or for the determination of the
amount or frequency of any contribution required by the Plan or the provisions
of the Code or ERISA, which responsibilities shall be borne solely by the ESOP
Committee.
 
 


ARTICLE III
 

POWERS OF TRUSTEE











3.1 The Trustee shall maintain books of account and records with respect to the
Fund. The Fund shall be held by the Trustee in trust and dealt with in
accordance with the provisions of this Agreement. The Trustee shall take all
action necessary to implement any written directions received from the ESOP
Committee and shall conform to procedures established by the ESOP Committee for
disbursement of funds in accordance with the terms of the Plan.
 
 

3.2 It shall be the duty of the Trustee (a) to hold, invest and reinvest the
Fund in accordance with the provisions of this Agreement, and (b) to pay moneys
therefrom in accordance with the written directions of the ESOP Committee.
 
 

3.3 Subject to Paragraphs 3.6, 3.7 and 3.8, at the direction of the ESOP
Committee, the Trustee shall invest the assets of the Fund exclusively in
Company Stock (except for di minimis investments in cash or cash equivalents
pending investment in Company Stock or pending distributions to Participants);
provided, however, that the portion of the Fund attributable to Part A of the
Plan is intended to be invested primarily in Qualifying Employer Securities. To
the extent that Company contributions are made in Company Stock, the Trustee
shall retain such Company Stock unless otherwise directed by the ESOP Committee.
To the extent Company contributions are made in cash and are not used to pay
principal or interest on an Acquisition Loan pursuant to Article X or to pay
expenses of the Fund, the Trustee shall, at the direction of the ESOP Committee,
acquire Company Stock. If at the time Company Stock is to be purchased, the
Company has outstanding more than one class of Company Stock, the ESOP Committee
shall direct the Trustee as to which class of Company Stock shall be purchased.
Subject to Paragraph 3.8, the Trustee may rely in good faith without liability
upon the valuation of Company Stock as determined by the ESOP Committee. The
Trustee may also, at the direction of the ESOP Committee, invest the Fund in
temporary investments other than Company Stock, may hold such portion of the
Fund in such investments as may be required under the investment diversification
provision of the Plan, may hold such portion of the Fund uninvested as the ESOP
Committee deems advisable for making distributions under the Plan, may invest
assets of the Fund in short-term investments bearing a reasonable rate of
interest, including without limitation, deposits in, or short-term instruments
of, the Trustee, or in one or more short-term collective investment funds
administered by the Trustee as trustee thereof for the collective investment of
assets of employee pension or profit-sharing trusts, as long as each such
collective investment fund constitutes a qualified trust under the applicable
provisions of the Code (and while any portion of the Fund is so invested, such
collective investment funds shall constitute part of the Plan to the extent of
such investment, and the instrument creating such funds shall constitute part of
this Agreement).
 
 

3.4 The Trustee shall have no duty hereunder to determine or inquire into
whether any directions received from the ESOP Committee in accordance with the
terms of this Agreement represent proper and lawful decisions or result in
Prohibited Transactions. The Trustee shall have no duty to review any investment
to be acquired, held or disposed of pursuant to such instructions from the ESOP
Committee. If the Trustee does not receive written directions with respect to
any part of the Fund subject to the ESOP Committee's direction (including,
without limitation, income, sale proceeds or contributions), the Trustee shall,
pending receipt of such directions, hold and invest such amount in short-term
securities as provided in Paragraph 3.3 hereof.
 

3.5 In addition to, and not in limitation of, the powers now, or which may later
become, vested in it, the Trustee shall have the following powers; provided,
however, that the Trustee's exercise of such powers shall be consistent with and
subject to all other provisions of this Agreement, and provided further that,
subject to the provisions of Paragraph 3.6, 3.7, and 3.8, the powers set forth
in Paragraphs 3.5.1, 3.5.2, 3.5.3, and 3.5.4 shall be exercised by the Trustee
only to the extent and in the manner directed by the ESOP Committee, a
Participant or a Beneficiary in accordance with the terms of this Agreement,
except as otherwise required by ERISA:
 
  3.5.1 To hold, invest and reinvest the principal or income of the Trust in
bonds, common or preferred stock, other securities, or other personal, real or
mixed tangible or intangible property, including any securities issued by the
Company or its Affiliates (including investment in deposits with Trustee which
bear a reasonable interest rate, including without limitation investments in
trust savings accounts, certificates of deposit, time certificates or similar
investments or deposits maintained by the Trustee);
 
 

3.5.2 To exercise voting rights either in person or by proxy, with respect to
any securities or other property, and generally to exercise with respect to the
Fund all rights, powers and privileges as may be lawfully exercised by any
person owning similar property in his own right;
 
 

3.5.3 To exercise any options, conversion rights, put rights, or rights to
subscribe for additional stocks, bonds or other securities appurtenant to any
securities or other property held by it, and to make any necessary payments in
connection with such exercise, and to join in, dissent from, and oppose the
reorganization, consolidation, recapitalization, liquidation, merger or sale of
corporate property with respect to any corporations or property in which it may
be interested as Trustee;
 
 

3.5.4 To compromise, compound, and settle any debt or obligation owing to or
from it as Trustee, and to reduce or increase the rate of interest on, extend or
otherwise modify, foreclose upon default, or otherwise enforce any such
obligation;
 
 

3.5.5 To sue or defend suits or legal proceedings to enforce or protect any
interest of the Trust, and to represent the Trust in all suits or legal
proceedings in any court or before any other administrative agency, body or
tribunal, provided that the Trustee is indemnified to the Trustee's satisfaction
against liability and expenses;

> 3.5.6 To hold any property at any place, except that it shall not maintain the
> indicia of ownership of any assets of the Fund outside the jurisdiction of the
> district courts of the United States except as permitted by regulations issued
> by the Secretary of Labor of the United States under ERISA Section 404(b);

> 3.5.7 To make, execute, acknowledge and deliver assignments, agreements and
> other instruments;


 

> 3.5.8 To register any securities held by it hereunder in its own name or in
> the name of a nominee with or without the addition of words indicating that
> such securities are held in a fiduciary capacity, to permit securities or
> other property to be held by or in the name of others, to hold any securities
> in bearer form and to deposit any securities or other property in a
> depository, clearing corporation or similar corporation, either domestic or
> foreign; provided, however, that the records of the Trustee shall at all times
> show that any such property held or registered in the name of another is part
> of the Fund;


 

> 3.5.9 To employ legal counsel, brokers and other advisors, agents or employees
> to perform services for the Fund or to advise it with respect to its duties
> and obligations under this Agreement and in connection with the Trust, and to
> pay them reasonablecompensation from the Fund, to the extent not paid directly
> by the Company or an Affiliate;


 

> 3.5.10 In accordance with the applicable provisions of the Plan and subject to
> Paragraph 3.8, to obtain an Acquisition Loan in such amounts and upon such
> terms and conditions as shall be deemed advisable or proper to carry out the
> purposes of the Trust, and, in connection therewith, to issue its promissory
> note as Trustee, to pledge any securities or other property of the Fund for
> the repayment of such Acquisition Loan and to repay from time to time the
> principal and interest on, and to take any other action with respect to, such
> Acquisition Loan; provided that if such Acquisition Loan is from, or
> guaranteed by, a "party of interest" within the meaning of Section 3(14) of
> ERISA, the requirements of Article X shall be satisfied;


 

> 3.5.11 To open and make use of banking accounts including checking accounts,
> which accounts, if bearing a reasonable rate of interest or if checking
> accounts, may be with the Trustee.


  3.6 Voting of Company Stock 3.6.1 Allocated Shares. Each Participant (or
Beneficiary) as a named fiduciary within the meaning of ERISA section 403(a)(1),
in accordance with the procedures hereinafter set forth, may direct the Trustee
with respect to the votes of the shares of Company Stock allocated to his ESOP
Stock Account, and the Trustee shall follow the directions of those Participants
(and Beneficiaries) who provide timely instructions to the Trustee; provided
that, notwithstanding the foregoing, the Trustee shall vote the shares of
Company Stock allocated to the Part B Accounts of the Participants who are (or
were) members of the ALPA Employee Group but who are not Employees (or allocated
to the Part B Accounts of their Beneficiaries.)
 
  3.6.2 Unallocated and Uninstructed Shares.
 
 

(i) Part A. Each active Participant (which shall be defined for purposes of
Sections 3.6 and 3.7 to mean a Participant who is an Employee) who directed the
Trustee with respect to the shares allocated to his Account under Part A in
accordance with Section 3.6.1 may, again as a named fiduciary, direct the
Trustee with respect to a portion of both the number of shares of Company Stock
held in the Loan Suspense Account and the number of such shares allocated to any
Participant's Account under Part A for which no instructions were timely
received by the Trustee. Such portion shall be determined as follows:
 
 

(A) Such portion shall be limited to the sum of: (I) the number of shares of
Company Stock held in the Loan Suspense Account reserved for allocation to such
Participant's Employee Group, plus (ii) the number of shares of Company Stock
allocated to the Accounts of Participants in such Participant's Employee Group
under Part A for which no instructions were timely received.
 
 

(B) The number of shares of Company Stock determined under clause (i)(A) shall
be multiplied by a fraction, the numerator of which is the number of shares of
Company Stock allocable to Part A that such Participant directed the Trustee in
accordance with Section 3.6.1 and the denominator of which is the aggregate
number of shares allocable to Part A that were directed by active Participants
in the same Employee Group in accordance with Section 3.6.1.
 
 

(C) Such Participant, as a named fiduciary, shall be entitled to direct the
Trustee with respect to the number of shares determined under clause (i)(B).

(ii) Part B. Each active Participant who directed the Trustee with respect to
shares allocated to his Account under Part B in accordance with Section 3.6.1(a)
may, again as a named fiduciary, direct the Trustee with respect to a portion of
the number of such shares allocated to any Participant's Account under Part B
for which no instructions were timely received by the Trustee. Such portion
shall be determined as follows:
 
 

(A) Such portion shall be limited to the number of shares of Company Stock
allocated to the Accounts of Participants in such Participant's Employee Group
under Part B for which no instructions were timely received.
 
 

(B) The number of shares of Company Stock as determined under clause (ii)(A)
shall be multiplied by a fraction, the numerator of which is the number of
shares of Common Stock allocable to Part B that such Participant directed the
Trustee in accordance with Section 3.6.1 and the denominator of which is the
aggregate number of shares allocable to Part B that were directed by active
Participants in the same Employee Group in accordance with Section 3.6.1.
 
 

(C) Such Participant, as a named fiduciary, shall be entitled to direct the
Trustee with respect to the number of shares determined under clause (ii)(B).
 
 

3.6.3 Procedure. Such directions shall be provided directly to the Trustee and
shall be held in confidence and not be divulged or released to any other person.
Within a reasonable time prior to each annual or special meeting of holders of
Company Stock, the ESOP Committee shall furnish to all Participants (and
Beneficiaries) entitled to direct the Trustee as to the voting of shares of
Company Stock, copies of any proxy solicitation material provided to holders of
voting Company Stock generally together with appropriate instruction forms or
cards andinformation concerning the method of providing such instructions to the
Trustee. To the extent permitted by law, if the Trustee cannot follow directions
of Participants (or Beneficiaries), the ESOP Committee shall direct the Trustee.
 
 

Notwithstanding any other provision of this Agreement or the Plan, the Trustee
shall not be obligated to follow the direction of a named fiduciary unless such
direction is in accordance with the terms of the Plan and is proper within the
meaning of Section 403 (a) of ERISA and is not contrary to ERISA.
 

3.7 _Control Transactions and Certain Dispositions of Company Stock.
 
  3.7.1 General. The provisions of this Section 3.7 shall apply in the event a
Control Transaction is commenced or proposed by a person or persons. In the
event a Control Transaction is commenced or proposed, the ESOP Committee,
promptly after receiving notice, shall transfer certain of the ESOP Committee's
record keeping functions under the Plan to an independent record keeper (which
if the Trustee consents in writing, may be the Trustee). The functions so
transferred shall be those necessary to preserve the confidentiality of any
directions given by the Participants (and Beneficiaries) in connection with the
Control Transaction. Within a reasonable time after a Control Transaction is
commenced, the ESOP Committee shall furnish to all Participants (and
Beneficiaries) entitled, as hereinafter set forth, to direct the Trustee with
respect to the Control Transaction, copies of all offering material provided to
holders of Company Stock generally, together with appropriate instruction forms
or cards and information concerning the method of providing such instructions to
the Trustee. Except as otherwise required by ERISA, the Trustee shall have no
discretion or authority to sell, exchange, transfer, convert or otherwise
dispose of any of such shares of Company Stock pursuant to such Control
Transaction, except to the extent that the Trustee is timely directed to do so
in writing as follows:
 
  (i) Allocated Shares. Each Participant (or Beneficiary) to whose ESOP Stock
Account shares of Company Stock have been allocated may, as a named fiduciary
within the meaning of ERISA section 403(a)(1), direct the Trustee with respect
to the sale, exchange, transfer, conversion or other disposition of the shares
of Company Stock allocated to his ESOP Stock Account, and the Trustee shall
follow the directions of those Participants (and Beneficiaries) who provide
timely instructions to the Trustee.
 
  (ii) Unallocated and Uninstructed Shares. (A) Part A. Each active Participant
who directed the Trustee with respect to shares allocated to his Account under
Part A in accordance with Section 3.7.1(i) may, again as a named fiduciary,
direct the Trustee with respect to a portion of both the number of shares of
Company Stock held in the Loan Suspense Account and the number of such shares
allocated to any Participant's Account under Part A for which no instructions
were timely received by the Trustee. Such portion shall be determined as
follows: (I) Such portion shall be limited to the sum of: (x) the number of
shares of Company Stock held in the Loan Suspense Account reserved for
allocation to such Participant's Employee Group, plus (y) the number of shares
of Company Stock allocated to the Accounts of Participants in such Participant's
Employee Group under Part A for which no instructions were timely received.
 
 

(II) The number of shares of Company Stock determined under clause (ii)(a)(I)
shall be multiplied by a fraction, the numerator of which is the number of
shares of Company Stock allocable to Part A that such Participant directed the
Trustee in accordance with Section 3.7.1(i) and the denominator of which is the
aggregate number of shares allocable to Part A that were directed by active
Participants in the same Employee Group in accordance with Section 3.7.1(i).
 
 

(III) Such Participant, as a named fiduciary, shall be entitled to direct the
Trustee with respect to the number of shares determined under clause
(ii)(A)(II).
 
 

(B) Part B. Each active Participant who directed the Trustee with respect to
shares allocated to his Account under Part B in accordance with Section 3.7.1(i)
may, again as a named fiduciary, direct the Trustee with respect to a portion of
the number of such shares allocated to any Participant's Account under Part B
for which no instructions were timely received by the Trustee. Such portion
shall be determined as follows:
 
  (I) Such portion shall be limited to the number of shares of Company Stock
allocated to the Accounts of Participants in such Participant's Employee Group
under Part B for which no instructions were timely received.
 
 

(II) The number of shares of Company Stock determined under clause (ii)(B)(I)
shall be multiplied by a fraction, the numerator of which is the number of
shares of Company Stock allocable to Part B that such Participant directed the
Trustee in accordance with Section 3.7.1(a)(i) and the denominator of which is
the aggregate number of shares allocable to Part B that were directed by active
Participants in the same Employee Group in accordance with Section 3.7.1(a)(i).
 
 

(III) Such Participant, as a named fiduciary, shall be entitled to direct the
Trustee with respect to the number of shares determined under clause
(ii)(B)(II).

All such instructions from Participants (and Beneficiaries) shall be provided
directly to the independent record keeper which, if different from the Trustee,
shall then instruct the Trustee as to the amount of shares to be sold, tendered,
exchanged, converted or otherwise disposed of in accordance with the above
directions. To the extent the Trustee cannot follow Participant (or Beneficiary)
instructions, the ESOP Committee, as a named fiduciary, shall direct the
Trustee. Except as contemplated by the foregoing or as required to facilitate
the making of Plan distributions or diversification elections or as required by
law, the Trustee shall have no authority to dispose of Company Stock in a
Control Transaction or otherwise.
 
 

Notwithstanding any other provision of this Agreement or the Plan, the Trustee
shall not be obligated to follow the direction of a named fiduciary unless such
direction is in accordance with the terms of the Plan and is proper within the
meaning of Section 403(a) of ERISA and is not contrary to ERISA.
 
 

3.7.2 Records. Following any Control Transaction that has resulted in the sale
or exchange of any shares of Company Stock held in the Plan, the record keeper
shall continue to maintain on a confidential basis the Accounts of Participants
(and Beneficiaries) to whose Accounts shares of Company Stock were allocated at
any time during such offer, until complete distribution of such Accounts or such
earlier time as the record keeper determines that the transfer of the record
keeping functions back to the ESOP Committee will not violate the
confidentiality of the directions given by the Participants (and Beneficiaries).
In the event that there is no sale or exchange of any shares of Company Stock
held in the Plan pursuant to the Control Transaction, the record keepershall
transfer back to the ESOP Committee the record keeping functions; provided,
however, that the record keeper shall keep confidential any instructions which
it may receive from Participants (and Beneficiaries) relating to the Control
Transaction.
 
 

3.7.3 Proceeds. For purposes of allocating the proceeds of any sale or exchange
pursuant to a Control Transaction, the ESOP Committee or the independent record
keeper, as the case may be, shall determine the portion, expressed as a
percentage, of shares of each class tendered by the Trustee that were actually
sold or exchanged (the "applicable percentage" for that class). For each class,
the ESOP Committee or the independent record keeper, as the case may be, shall
then treat as having been sold or exchanged from the portion of the Loan
Suspense Account applicable to that Employee Group and each of the individual
Accounts of Participants (and Beneficiaries) that number of shares (of that
class) that is obtained by multiplying (i) the applicable percentage for that
class, times (ii) the total number of shares in such Account of that class that
were directed to be tendered or exchanged or sold in connection with the Control
Transaction. The adjustments to individual Accounts shall be made by the ESOP
Committee or the independent record keeper, as the case may be, on information
supplied by the Company, the ESOP Committee or the Trustee.
 

3.8 Notwithstanding any other provisions of this Agreement or the Plan, the
purchase of Qualifying Employer Securities pursuant to the ESOP Preferred Stock
Purchase Agreement dated March 25, 1994, as amended, or pursuant to any
Additional Acquisition Loans (including loans to effect Section 8.2 (e) of the
Plan and Section 1.6 (g) of the Recapitalization Agreement) among the Trustee
and the Company shall be effected by the Trustee without direction from the ESOP
Committee pursuant to the Trustee's determination, in the exercise of its
reasonable judgment after consultation with such advisors as it reasonably deems
necessary, that such transaction is in the best interests of the Participants
and Beneficiaries and that the purchase transaction and the terms and conditions
of any Acquisition Loan entered into in connection with the above-described
Purchase Agreement are in compliance with all applicable provisions of the Code
and ERISA.
 
 

3.9 In addition to, and not in limitation of, the powers vested and to be vested
in it by law or enumerated in this Article III, the Trustee shall have the power
to take any action with respect to the Fund as is appropriate and helpful in
carrying out the purposes of this Agreement, subject to any directions of the
ESOP Committee or the Participants (or Beneficiaries) as provided herein.
 
 


ARTICLE IV

ADMINISTRATION








4.1 The ESOP Committee shall represent the Company in dealing with the Trustee
under this Agreement. Until it receives written notice that a person is no
longer a member of the ESOP Committee, the Trustee shall be fully protected in
assuming that the person is still a member of the ESOP Committee. The Company
shall cause to be delivered to the Trustee a specimen signature of each member
as well as that of any designee of the ESOP Committee appointed pursuant to
Paragraph 4.2. The members of the ESOP Committee shall be "named fiduciaries"
within the meaning of ERISA Section 402(a) with respect to the Plan.
 
 

4.2 The Trustee may rely (and shall be fully protected in relying) on any
written communication signed by a majority of the members of the ESOP Committee
as being authorized by, and reflecting the action of, the ESOP Committee. If the
Trustee is advised in writing by a majority of the members of the ESOP Committee
that directives to the Trustee will be signed by a person or persons designated
by the ESOP Committee, the Trustee may rely on communications signed by the
person or persons so named as a directive reflecting the action of the ESOP
Committee.
 
 

4.3 The Trustee shall have only those duties specified in this Agreement or
specified in the Plan and expressly incorporated herein by reference. In the
event of any conflict between the provisions of the Plan and this Agreement, the
provisions of this Agreement shall control. The Trustee shall have no
responsibility to administer or interpret the Plan, to enforce payment of any
contributions to the Fund or to see that the Fund is adequate to meet the
liabilities of the Plan.
 
 

4.4 The Company or anyone acting on its behalf may at any time employ the
Trustee in its corporate capacity as agent to perform any act or to keep any
records in connection with the administration of the Plan. Any such agency
relationship shall be established by a separate written agreement between the
Company and the Trustee and the existence of such arrangement shall not affect
its responsibility or liability as Trustee under this Agreement.
 
 

4.5 Notwithstanding any other provision of the Plan or this Agreement, the
Trustee shall not be obligated to follow the direction of a named fiduciary
unless such direction is in accordance with the terms of the Plan or this
Agreement and is proper under ERISA Section 403(a)(2) and not contrary to Title
I of ERISA.
 
 

4.6 With respect to the exercise of any fiduciary responsibility with respect to
the Plan or the Trust, including, without limitation, the voting, sale,
exchange, other disposition or conversion of Company Stock, the Trustee and any
other relevant fiduciary may, to the extent permitted by law, take into
consideration any relevant economic factors affecting the interests of current
and future Participants (and Beneficiaries), including, but not limited to, the
prospect for continued Employee enfranchisement through the voting power of
Company Stock held in the Trust, the prospect for future benefits under the Plan
as a result of the prospective release and allocation of Qualifying Employer
Securities held in the Loan Suspense Account and the prospect for future
employment with the Company and its Affiliates.
 
 


ARTICLE V
 
 

PAYMENTS OF BENEFITS AND EXPENSES











5.1 Except as otherwise provided in Paragraph 5.3, the Trustee shall pay
benefits and administrative expenses under the Plan only when it receives (and
in accordance with) written instructions from the ESOP Committee, indicating the
amount of the payment and the name and address of the recipient. The Trustee
shall have no duty to inquire into whether any payment the ESOP Committee
instructs it to make is consistent with the terms of the Plan or applicable law
or otherwise proper. Any payment made by the Trustee in accordance with such
instructions shall be a complete discharge and acquittance to the Trustee. If
the ESOP Committee advises the Trustee that benefits have become payable
respecting a Participant's interest in the Fund, but does not instruct the
Trustee as to the manner of payment, the Trustee shall hold the Participant's
interest in the Trust until it receives written instructions from the ESOP
Committee as to the manner of payment. The Trustee shall not pay benefits from
the Fund without such instructions, even though it may be informed from other
sources, including, without limitation, a Participant (or beneficiary), that
benefits are payable under the Plan. The Trustee shall have no responsibility to
determine when, to whom, or in what amounts benefits and expenses are payable
under the Plan.
 
 

5.2 The Trustee shall distribute benefits in the manner described in the Plan
and as directed by the ESOP Committee.
 
 

5.3 The Trustee shall receive as compensation for its services as Trustee such
amounts as may, from time to time, be agreed upon in writing between the Company
and the Trustee. Such compensation and, in accordance with the applicable
provisions of ERISA and the Code, all reasonable and proper expenses incurred by
the Trustee in the administration of the Trust, including reasonable legal
counsel fees, shall be paid by the Company.
 
 

5.4 The Company intends that the Plan shall at all times qualify under Code
Sections 401(a), 409 and, to the extent applicable, 4975(e)(7) and that the
Trust hereby established shall at all times be tax exempt under Section 501(a)
of the Code, or successor provisions. However, any taxes that may be levied upon
or in respect of the Fund shall be paid from the Fund. The Trustee shall
promptly notify the ESOP Committee of any proposed taxes (other than stock
transfer taxes) of which it receives notice and may assume that any such taxes
are lawfully levied or assessed, unless the ESOP Committee advises it in writing
to the contrary within fifteen (15) days after receiving the above notice from
the Trustee. In such case, the Trustee, if requested by the ESOP Committee in
writing, shall contest the
validity of such taxes in any manner deemed appropriate by the
ESOP Committee; the Company may itself contest the validity of
any such taxes, in which case the ESOP Committee shall so notify
the Trustee and the Trustee shall have no responsibility or
liability respecting such contest. If any party to this Agreement contests any
such proposed levy, the other party shall provide such information and
cooperation as the party conductingthe contest shall reasonably request.
 
 


ARTICLE VI
 

LIABILITY AND INDEMNIFICATION OF THE TRUSTEE










6.1 The Trustee shall not be responsible for computing or collecting
contributions due under the Plan.
 
 

6.2 The Trustee in its corporate capacity shall not be liable for claims of any
persons arising under the Plan; such claims shall be limited to the Fund. The
Trustee shall not be liable to make distributions or payments of any kind unless
sufficient funds are available therefor in the Fund. The Trustee shall be
responsible only for such money and other property as are actually received by
it as Trustee under this Agreement.
 
 

6.3 The Trustee may consult with legal counsel with respect to the meaning and
construction of this Agreement or its powers, obligations and conduct hereunder,
and the written opinion of such counsel will, to the extent permitted by law, be
full and complete protection in respect of any action taken or omitted by the
Trustee hereunder in good faith and in accordance with the opinion of such
counsel.
 
 

6.4 The Trustee shall have no liability other than as imposed by law and this
Agreement.
 
 

6.5 The Trustee shall be fully protected in acting upon any instrument,
certificate, or paper delivered by the Company, the ESOP Committee, any
Participant, (or Beneficiary) acting as a named fiduciary and believed by the
Trustee to be genuine and to be signed or presented by the proper person or
persons, and the Trustee shall be under no duty to make any investigation or
inquiry as to any statement contained in any such writing, but may accept the
same as conclusive evidence of the truth and accuracy of the statements therein
contained.
 
 

6.6 To the extent permitted by applicable law, the Trustee shall be indemnified
by the Company and UAL against any and all liabilities, settlements, judgments,
losses, costs, and expenses (including reasonable legal fees and expenses) of
whatever kind and nature which may be imposed on, incurred by or asserted
against the Trustee by reason of the performance or nonperformance of its
trustee function under this Agreement, except to the extent such action or
inaction constituted negligence, willful misconduct or failure to act in good
faith on the part of the Trustee.
 
 

6.7 All notices, requests, demands and other communications hereunder or with
respect hereto shall be in writing and shall be deemed to have been fully given
if telegraphed, telecopied or telefaxed, mailed by registered or certified mail,
or personally delivered (or delivered by courier) as follows:
 
  If to the Company, to:
 
  By Mail


UAL Corporation
P.O. Box #66919
Chicago, IL 60666
Attention: Corporate Secretary
 
  By Courier UAL Corporation
1200 Algonquin Road
Elk Grove Township, IL 60007
Attention: Corporate Secretary
 
 

If to the Trustee, to:
 

State Street Bank and Trust Company
225 Franklin Street
Boston, MA 02110
Attention: UAL ESOP Administration
 
 

or to such other address or addresses as any party hereto may furnish to the
other party in writing.
 
 

6.8 Whenever the Trustee shall deem it desirable for a matter to be proved or
established before taking, permitting or omitting any act, the matter (unless
other evidence in respect thereof is specifically prescribed in this Agreement)
may be deemed to be conclusively established by a certification signed by a
majority of the members of the ESOP Committee and delivered to the Trustee, and
the Trustee shall be fully protected in relying on such an instrument.
 
 

6.9 If a dispute arises as to the payment of any funds or delivery of any assets
by the Trustee, the Trustee may withhold such payment or delivery until the
dispute is determined by a court of competent jurisdiction or finally settled in
writing by the parties concerned.
 
 


ARTICLE VII
 
 

ACCOUNTING OF THE TRUSTEE







7.1 The Trustee shall keep accurate and detailed accounts of all its
transactions (including receipts and disbursements) under this Agreement. These
records shall be open to inspection and audit during regular business hours of
the Trustee by the ESOP Committee or any person or persons designated by the
ESOP Committee or the Company in a written instrument
filed with the Trustee. If mutually agreed upon in a separate
writing by the ESOP Committee and the Trustee, the Trustee shall
establish and maintain accountsfor Participants which shall show
their respective interests, determined in accordance with the
terms of the Plan, in the Fund; provided, however, that to the
extent that such accounts are kept by the Trustee on the basis of
information furnished or caused to be furnished to it by the ESOP
Committee, the Trustee shall have no responsibility for the
accuracy of any information so furnished. All such accounts and
records shall be preserved (in original form, or on microfilm,
magnetic tape or any other similar process) for such period as
the Trustee may determine, but the Trustee may destroy such
accounts and records only after first notifying the ESOP
Committee and the Company in writing at least ninety (90) days in
advance of its intention to do so and transferring to the ESOP
Committee or the Company any such accounts and records requested.
 
 

7.2 Within sixty (60) days after the close of each fiscal year of the Plan, the
Trustee's removal or resignation as Trustee hereunder, or the termination of the
Plan or this Agreement, the Trustee shall file with the ESOP Committee an
account setting forth all its transactions (including all receipts and
disbursements) under this Agreement during such year, or during the period from
the close of the last preceding fiscal year of the Plan to the effective date of
its removal or resignation or the termination of the Plan or this Agreement, and
showing all property (including its costs and fair market value) held by it
hereunder at the end of such accounting period; provided, however, that in the
event shares of Company Stock are then held in the Trust and a final valuation
report, if necessary, with respect to such Company Stock for any such accounting
period is not received by the Trustee within thirty (30) days of the date the
Trustee is required to render an accounting under the foregoing provision, then
the Trustee shall not be required to render such account until thirty (30) days
from the date such valuation report is received by the Trustee. The ESOP
Committee and the Trustee may agree in writing that similar accounts will be
prepared by the Trustee and filed with the ESOP Committee at more frequent
intervals. No person or persons (including, without limitation, the Company and
the ESOP Committee) shall be entitled to any further or different accounting by
the Trustee, except as may be required by law.
 
 

7.3 Twenty-four (24) months after the filing with the ESOP Committee of the
annual accounts for the 1994 and 1995 fiscal years of the Trust and twelve (12)
months after the filing with the ESOP Committee of any other account under
Paragraph 7.2, the Trustee shall be forever released and discharged from any
liability or accountability to the Company and the ESOP Committee with respect
to the transactions shown or reflected on the account, except with respect to
any acts or transactions as to which the ESOP Committee, within the applicable
period, files written objections with the Trustee. The written approval of the
ESOP Committee of any account filed by the Trustee, or the ESOP Committee's
failure to file written objections within the applicable period, shall be a
settlement of such account as against the Company and the ESOP Committee, and
shall forever release and discharge the Trustee from any liability or
accountability to the Company and the ESOP Committee with respect to the
transaction shown or reflected on such account. If a statement of objection is
filed by the ESOP Committee and the ESOP Committee is satisfied that its
objections should be withdrawn or if the account is adjusted to its
satisfaction, the ESOP Committee shall indicate its approval of the account in a
written statement filed with the Trustee and the Trustee shall be forever
released and discharged from all liability and accountability to the Company and
the ESOP Committee in accordance with the immediately preceding sentence. If an
objection is not settled by the ESOP Committee and the Trustee, the Trustee may
commence a proceeding for a judicial settlement of the account in any court of
competent jurisdiction; the only parties that need be joined in such a
proceeding are the Trustee, the ESOP Committee, the Company and such other
parties whose participation is required by law.
 
 



ARTICLE VIII
 
 

REMOVAL AND RESIGNATION OF THE TRUSTEE








8.1 The Trustee may resign as Trustee under this Agreement at any time by a
written instrument delivered to the Company giving notice of such resignation,
which shall be effective sixty (60) days after receipt or at such other time as
is agreed by the Company and the Trustee. The Trustee may be removed at any time
by the Company (with the consent of the Air Line Pilot Association,
International and the International Association of Machinists and
Aerospaceworkers) by an instrument in writing and delivered to the Trustee,
which shall be effective sixty (60) days after receipt or at such other time as
is agreed between the Company and the Trustee.
 
 

8.2 If a vacancy in the office of trustee of the Trust occurs, the Company (with
the consent of the Air Line Pilot Association, International and the
International Association of Machinists and Aerospace Workers) shall appoint a
successor trustee and shall deliver to the Trustee copies of (a) a written;
instrument executed by the Company appointing such successor, and (b) a written
instrument executed by the successor in which it accepts such appointment. Such
instruments shall indicate their effective date.
 
 

8.3 If the Trustee resigns or is removed, it shall deliver all assets of the
Fund in its possession to a successor trustee as soon as is reasonably
practicable after the settlement of its account or at such earlier time as shall
be agreed on by the Company, the Trustee and the successor trustee.
 
 


ARTICLE IX
 
 

AMENDMENT AND TERMINATION









9.1 This Agreement may be amended at anytime and from time to time by the
Company (with the consent of the Air Line Pilot Association, International and
the International Association of Machinists and Aerospace Workers) by a written
instrument duly acknowledged and delivered to the Trustee setting forth the
terms of the amendment; provided that no amendment affecting rights, duties,
responsibilities or liability of the Trustee may be made without the Trustee's
consent. The instrument of amendment shall state to the Trustee that the
amendment does not permit any part of the Fund to be used for or diverted to
purposes other than the exclusive benefit of Participants and their
beneficiaries or the payment of reasonable expenses of administering the Plan
and Trust, as specified in Paragraph 2.2 hereof. The instrument of amendment
shall specify its effective date and amendments may, with the Trustee's consent,
if applicable, be made effective retroactively.
 
 

9.2 If the ESOP Committee certifies to the Trustee that the Plan is or has been
terminated, the Trustee shall hold and/or dispose of the Fund in accordance with
the ESOP Committee's written instructions. The ESOP Committee shall certify in
writing to the Trustee that the disposition directed: (a) except as provided in
Paragraph 2.2, does not result in any part of the Fund being used for or
diverted to purposes other than the exclusive benefit of Participants and their
Beneficiaries and the payment of reasonable expenses (including the repayment of
any outstanding Acquisition Loans) of administering the Plan and Trust, (b) is
in accordance with the applicable provisions of the Code, ERISA and any other
applicable laws, and (c) does not result in a Prohibited Transaction. If the
Plan is terminated with respect to a group of persons under the Plan, the
portion of the Trust attributable to such group shall be held and disposed of in
accordance with the written instructions of the ESOP Committee which shall be
given in conformity with the provisions of the Plan, the Code and ERISA. The
Trustee may, however, reserve such reasonable sum of money as it deems advisable
for payment for the settlement of its accounts or for payment of taxes that may
be assessed on or in respect of the Fund or the income thereof. This Agreement
shall terminate upon the termination of the Plan as provided herein and the
disposition of the Fund as provided herein.
 
 


ARTICLE X
 

LEVERAGED ACQUISITIONS OF STOCK







10.1 It is specifically contemplated that the Trust will operate pursuant  to a
leveraged employee stock ownership plan with respect to Part A of the  Plan and
that the Trustee will incur several Acquisition Loans in connection with the
acquisition of Qualifying Employer Securities. Any Acquisition Loan shall meet
all of the requirements necessary to constitute an "exempt loan" within the
meaning of Treasury Regulation Section 54.4975-7(b)(1)(iii) and shall be used
primarily for the benefit of the Participants and their Beneficiaries. The
proceeds of any Acquisition Loan shall be used, within a reasonable time after
the Acquisition Loan is obtained, only to purchase Qualifying Employer
Securities or to repay such Acquisition Loan or a prior Acquisition Loan. Any
Acquisition Loan shall provide for no more than a reasonable rate of interest
and must be without recourse against the Plan and Trust. The number of years to
maturity under the Acquisition Loan must be definitely ascertainable at all
times. The Acquisition Loan may not be payable at the demand of any person,
except in the case of a default. The only assets of the Trust that may be given
as collateral for an Acquisition Loan are shares of Qualifying Employer
Securities acquired with the Acquisition Loan, shares of Qualifying Employer
Securities that were used as collateral on prior Acquisition Loans repaid with
the proceeds of the current Acquisition Loan and all Qualifying Employer
Securities received as consideration pursuant to a Control Transaction or
acquired with proceeds received pursuant to a Control Transaction. In the event
that Qualifying Employer Securities are used as collateral for an Acquisition
Loan, such Qualifying Employer Securities shall be released from such
encumbrance in accordance with the provisions of the Plan and applicable
Treasury Regulations. No person entitled to payment under an Acquisition Loan
shall be entitled to payment from the Trust other than from shares of Qualifying
Employer Securities acquired with the Acquisition Loan which are collateral for
the Acquisition Loan, Company contributions made under the Plan for the purpose
of satisfying an Acquisition Loan, earnings attributable to such Qualifying
Employer Securities and such Company contributions (other than contributions of
Qualifying Employer Securities), and such other assets, if any, as to which
recourse may be permitted under Section 4975 of the Code. Payments of principal
and interest on an Acquisition Loan shall be made by the Trustee only from (1)
Company contributions (other than contributions of Qualifying Employer
Securities) made under the Plan for the purpose of satisfying such Acquisition
Loan, earnings on such contributions and earnings on shares of Qualifying
Employer Securities acquired with the proceeds of such Acquisition Loan,
including, but not limited to, cash dividends received by the Trust with respect
to such shares of Qualifying Employer Securities, whether or not allocated to
the accounts of Participants (or Beneficiaries), (2) the proceeds of a
subsequent Acquisition Loan made to repay the prior Acquisition Loan, and/or (3)
unless otherwise agreed in the definitive documentation pertaining to such
Acquisition Loan, the proceeds of the sale of any collateralized shares of
Qualifying Employer Securities acquired with the proceeds of such Acquisition
Loan; provided, however, that the Trustee shall in no event be required to apply
such proceeds of sale to repay principal and interest on an Acquisition Loan if,
in the written opinion of counsel to the Trustee, such action would constitute a
Prohibited Transaction or a breach of the Trustee's fiduciary duties under
ERISA. In the event of a default under an Acquisition Loan, the value of Trust
assets transferred to the lender shall not exceed the amount of the default,
provided further that if the lender is a "party in interest" within the meaning
of ERISA Section 3(14) or a "disqualified person" within the meaning of Section
4975(e)(2) of the Code, a transfer of Trust assets upon default shall be made
only if, and to the extent of, the Trust's failure to meet the Acquisition
Loan's payment schedule.
 
 




ARTICLE XI
 
 

MISCELLANEOUS








11.1 This Agreement shall be binding upon, and the powers granted to the Company
and the Trustee, respectively, shall be exercisable by, the respective
successors and assigns of the Company and the Trustee. Any corporation which
shall, by merger, consolidation, purchase or otherwise, succeed to substantially
all the trust business of the Trustee shall, upon such succession and without
any appointment or other action by the Company, be and become successor trustee
hereunder, upon notification to the Company.
 
 

11.2 No right or claim in or to the Fund or any assets thereof shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to so anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge shall be void and shall not be
recognized by the Trustee, except to such extent as may be legally required
(e.g., as otherwise provided in the Plan with respect to qualified domestic
relations orders). No such right or claim shall be liable for or subject to the
debts, contracts, liabilities, engagements or torts of the person entitled
thereto.
 
 

11.3 This Agreement shall be administered, construed and enforced in accordance
with ERISA, and to the extent not governed by ERISA, in accordance with the laws
of the Commonwealth of Massachusetts.
 
 

11.4 One or more of the Company's Affiliates may, with the approval of the Board
of Directors, by resolution of its own board of directors adopt the Trust if
such subsidiary shall have adopted the Plan or any part thereof. Each such
Affiliate which has adopted this Trust shall be deemed a party to this Agreement
and all references herein to "Company" shall be deemed as to include such
Related Company, except as the context may otherwise require.
 
 

11.5 For all purposes of the Plan and Trust, all valuations of Stock which is
not readily tradable on an established securities market will be made by an
"independent appraiser" within the meaning of Section 401(a)(28)(C) of the Code.
 
 

11.6 Headings of Articles are inserted for convenience of reference. They are
not part of this Agreement and shall not be considered in construing it.
 
 

11.7 This Agreement may be executed in any number of counterparts, each of which
shall be considered an original even through no others are produced.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

IN WITNESS WHEREOF, the Company and the Trustee have caused this Agreement to be
executed by their duly authorized officers and their respective corporate seals
to be hereunto affixed as of the day and year first above written.
 
 
 
 

Attest: UAL CORPORATION     BY: /s/Francesca M. Maher BY: /s/Joseph R. O'Gorman
TITLE: Vice President TITLE: Executive Vice President     Attest:  STATE STREET
BANK AND TRUST    COMPANY     BY: /s/Denise R. Courcy BY: Kelly Driscoll TITLE:
Assistant Vice President TITLE: Vice President        and Associate Counsel  

</HTML>
</TEXT>
</DOCUMENT>